DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                             ROGER MOORE,
                               Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

              Nos. 4D19-2941, 4D19-2942 and 4D19-2955

                           [November 18, 2020]

   Consolidated appeal from the Circuit Court for the Nineteenth Judicial
Circuit, St. Lucie County; Robert E. Belanger, Judge; L.T. Case Nos.
562019CF000562, 562019CF000585 and 562017CF001570.

   Carey Haughwout, Public Defender, and Claire Victoria Madill,
Assistant Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Jonathan P. Picard,
Assistant Attorney General, West Palm Beach, for appellee.

GERBER, J.

     In these consolidated appeals, the defendant appeals from his
sentences in three circuit court cases: (1) case no. 17-CF-1570 for robbery
(count I), third-degree grand theft (count II), and cocaine possession (count
III); (2) case no. 19-CF-562 for one count of robbery; and (3) case no. 19-
CF-585 for one count of attempted robbery. The defendant raises several
arguments. We will briefly address three arguments, two of which require
ministerial corrections to the defendant’s sentences. We otherwise affirm
the defendant’s sentences.

   First, as the state properly concedes, the defendant’s scoresheet’s prior
record section incorrectly lists two convictions for possession of
methamphetamine, when he had only one such prior conviction.

   Second, as the state properly concedes, the circuit court incorrectly
believed it had no discretion to run the defendant’s prison releasee
reoffender (PRR) sentences concurrently. See State v. Mosely, 149 So. 3d
684, 688 (Fla. 2014) (“[N]othing in the PRR statute can be construed as
restricting a trial judge’s general discretion to impose sentences
consecutively or concurrently.”) (citation omitted); Patterson v. State, 206
So. 3d 64, 65 (Fla. 4th DCA 2016) (“The PRR statute however does not
require the sentence to be imposed consecutively or concurrently.”).

  Third, as the state properly concedes, the costs order in case no. 17-
CF-1750 incorrectly includes two duplicative $50 public defender
application fees which should have been applied to case nos. 19-CF-562,
and 19-CF-585, respectively.

    We conclude, however, that although the defendant is entitled to a
corrected scoresheet and costs order, the defendant is not entitled to a
resentencing. The record conclusively shows beyond a reasonable doubt
that the circuit court would have sentenced the defendant in the same
fashion, including imposing the PRR sentences consecutively. See Griffis
v. State, 509 So. 2d 1104, 1105 (Fla. 1987) (“[A] sentence can be affirmed
only where the appellate court is satisfied by the entire record that the
state has met its burden of proving beyond a reasonable doubt that the
sentence would have been the same without the impermissible reasons.”);
Brooks v. State, 969 So. 2d 238, 241 (Fla. 2007) (“When scoresheet error
is presented [properly], any error is harmless if the record conclusively
shows that the trial court would have imposed the same sentence using a
correct scoresheet.”); Zelaya v. State, 257 So. 3d 493, 497 (Fla. 4th DCA
2018) (error in including two offenses for which the defendant, a PRR, was
not convicted on the defendant’s sentencing scoresheet was harmless;
even with the errors, the defendant was sentenced to the lowest sentence
possible under the PRR statute, and the state had already expressed an
intent to seek a PRR sentence).

     Here, after the state misadvised the circuit court that it had no
discretion to run the defendant’s PRR sentences concurrently, the circuit
court then commented, “And even … if it was discretionary, I wouldn’t do
it.” (emphasis added). Further, the scoresheet error only brought the total
points from 105.8 to an incorrect 107.4, for a recommended sentence of
sixty months. Yet for the two robbery counts, the circuit court sentenced
the defendant to an agreed-upon twenty-five-year cap in prison as a
habitual felony offender, and the circuit court ordered those terms to run
consecutively. The circuit court also imposed fifteen-year mandatory
minimums due to the defendant’s PRR designation. Lastly, the circuit
court, before imposing those sentences, noted that guidelines sentences
were not appropriate for the defendant on these cases based on his record:
“[T]he prior guideline sentences have not deterred his criminal activity.”



                                     2
   The other arguments which the defendant has raised in this appeal do
not warrant resentencing, without further discussion.

   Based on the foregoing, we affirm the defendant’s sentences. We
remand for the circuit court to: (1) delete one of the methamphetamine
possession convictions from the defendant’s scoresheet; (2) delete the two
duplicative $50 public defender application fees from the costs order in
case no. 17-CF-1750; and (3) apply those $50 public defender application
fees to the costs orders in case nos. 19-CF-562 and 19-CF-585,
respectively. See § 27.52(1)(b), Fla. Stat. (2019) (“An applicant shall pay a
$50 application fee to the clerk for each application for court-appointed
counsel filed.”); Dabel v. State, 79 So. 3d 873, 875 (Fla. 4th DCA 2012)
(“Because this [$50 public defender] application fee is clearly mandatory
and not within the trial court’s discretion, no notice was necessary; the
statute itself provides notice that any applicant for court-appointed
counsel is required to pay $50.”). The defendant need not be present for
these ministerial corrections.

   Affirmed; remanded with instructions.

CONNER and KLINGENSMITH, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     3